- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 5 to SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 SECURITY LAND & DEVELOPMENT CORPORATION (Name of Subject Company (issuer)) SECURITY LAND & DEVELOPMENT CORPORATION (Names of Filing Persons (offeror and issuer)) T. Greenlee Flanagin Robert Flanagin W. Stewart Flanagin, Jr. Ann Flanagin Smith Harriette Flanagin T. Greenlee Flanagin, Jr. R. Clayton Flanagin (Names of Additional Filing Persons for Schedule 13E-3) Common Stock, Par Value $0.10 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) T. Greenlee Flanagin President 2816 Washington Road, #103, Augusta, GA 30909 (706) 736-6334 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copies to: Mark S.
